Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 3/30/21 has been entered. Claims 1, 3-6, and 10-20 remain pending in the application. Claims 7-9 have been canceled. Claims 10-20 are withdrawn. As such, the claims being examined are claims 1 and 3-6. 
EXAMINER'S AMENDMENT
This application is in condition for allowance except for the presence of claims 10-20 directed to an invention non-elected without traverse.  Accordingly, claims 10-20 have been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 	As per Applicant’s arguments, the combination of references fails to teach the specific combination of salts (e.g. sulfate ions) as the total dissolved solids in the tailored water as well as the specific amounts of each salt (e.g. sulfate ions in a range of 400 wt ppm- 500 wt ppm). 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348.  The examiner can normally be reached on M-F 9:30-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AVI T SKAIST/Examiner, Art Unit 3674


/WILLIAM D HUTTON JR/Supervisory Patent Examiner, Art Unit 3674